Hale, J.
The defendant was indicted for carrying a concealed weapon upon his person at the county of Cass. The evidence tended to show the commission of the alleged offence at the town of Freeman. There was no other proof of the venue.
The judgment in a criminal case must be reversed when the bill of exceptions fads- to show that the venue, as laid in the indictment, was, directly or indirectly, proved. State v. Hughes, 82 Mo. 88; State v. Apperger, 80 Mo. 174; State v. Wheeler, 79 Mo. 366; State v. Babb, *40876 Mo. 503; State v. Inman, 76 Mo. 548; State v. Hartnett, 75 Mo. 251; State v. Burgess, 75 Mo. 541; State v. McGinniss, 74 Mo. 246; State v. McGrath, 73 Mo. 182; State v. Miller, 71 Mo. 90; State v. Hughes, 71 Mo. 634; State v. Myer, 64 Mo. 190.
Proof that the alleged offence was committed in the town of Freeman, in the absence of evidence tending to show that said town was in Cass county, was not proof of the venue as laid in the indictment. State v. Hartnett, 75 Mo. 251; State v. Burgess, 75 Mo. 541.
By the amendment to the constitution of this state, creating this court, we are bound by £ £ the last previous rulings of the supreme court on any question of law or equity. ’ ’ W ithout reviewing the argument by the counsel for the state, and the authorities cited in support thereof, against the reversal of the judgment herein, on account of the failure of the bill of exceptions to show proof of the venue, it is sufficient to say that by the cases above cited the law is settled in this state against said argument.
Judgment reversed and cause remanded.
All concur